Citation Nr: 1622818	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-26 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (manifested by fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness), to include as secondary to multiple service-connected disabilities (previously characterized as residuals of prescription medication use).

2.  Entitlement to an evaluation in excess of 20 percent for left knee chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to July 1987.

The issues remaining on appeal at this time all originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the procedural history of this appeal is complex.  In March 2012, the Board granted entitlement to an initial evaluation of 50 percent (increased from 30 percent) for an acquired psychiatric disorder prior to January 29, 2009, and entitlement to a 70 percent evaluation therefrom.  The Board also granted entitlement to an increased evaluation for a back disorder, from 20 percent to 40 percent.  Entitlement to increased evaluations for two left knee disorders, chondromalacia and arthritis, evaluated at 20 and 10 percent disabling, respectively, was denied.  The Board also remanded four issues for further development, including the issues of entitlement to increased ratings for right and left hip disabilities, a right ankle disability, and a right knee disability.

As to the first three issues on appeal (as listed on the first page of this decision), those claims were appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  The grant of an increased rating for a back disability was not appealed (and is not currently in appellate status).  The issue of entitlement to service connection for residuals of prescription drug use, as secondary to service-connected disabilities, was not on appeal at the time of the March 2012 Board decision.  However, in its September 2013 memorandum decision, the Court found this issue to be part and parcel of the Veteran's increased rating claims, and as such remanded that issue to the Board for appropriate development.

In June 2014, the Board issued a decision that resolved issues concerning the disability rating assignments for the Veteran's service-connected psychiatric disability, right ankle disability, right hip disability, and left hip disability.  Those issues are no longer in appellate status at this time.  The June 2014 Board decision also remanded the issues of (1) "Entitlement to service connection for residuals of prescription medication use, to include fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness, secondary to service-connected disabilities," (2) "Entitlement to an evaluation in excess of 20 percent for left knee chondromalacia," (3) "Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee," and (4) "Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee."  These are the four issues that currently remain in appellate status and are before the Board at this time; however, the first issue in that list has now been significantly recharacterized, as explained just below.

During the processing of the Board's June 2014 remand, development of the evidentiary record included an important new June 2015 VA medical opinion addressing the issue of "Entitlement to service connection for residuals of prescription medication use, to include fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness, secondary to service-connected disabilities."  In pertinent part, the June 2015 VA medical opinion explained: "... the Veteran's diagnosed fibromyalgia ... is the etiology for the symptoms he attributes to the medications taken to treat his service-connected disabilities...."  The June 2015 VA medical opinion's broader discussion makes clear that the Veteran's fibromyalgia diagnosis is associated with the particular symptoms contemplated by the Veteran's claim for service connection that was previously characterized as involving "residuals of prescription medication use."  The Board understands the service connection claim on appeal as encompassing the pertinent symptomatology at issue regardless of any confusion or change in its precise diagnosis.  Accordingly, the Board has recharacterized the issue to more accurate reflect the Veteran's diagnosis: the issue previously characterized as entitlement to service connection for residuals of prescription medication use is now recharacterized as entitlement to service connection for fibromyalgia.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  The Board also notes that this recharacterization of the issue is favorable to the Veteran inasmuch as it results in a full grant of the claim and award of the benefits sought.

The Board recognizes that a December 2009 RO rating decision denied a claim of entitlement to service connection for fibromyalgia.  The Board notes that a June 2015 internal RO memorandum suggests that the issue of entitlement to service connection for fibromyalgia raised by the June 2015 VA medical opinion may have been considered to be an inferred petition to reopen the claim following the prior December 2009 RO denial.  However, the Board notes that the December 2009 RO rating decision was issued during the pendency of the current appeal seeking increased ratings.  The Court's September 2013 memorandum decision, as previously interpreted by the Board's June 2014 remand, identifies the issue of entitlement to service connection for residuals of prescription medication as arising as a component of the increased rating issues in the appeal.  In turn, the issue of entitlement to service connection for fibromyalgia (as a recharacterization of the medication residuals service connection issue) is part of the appeal, and has remained pending following the December 2009 RO denial.  Accordingly, the Board finds that the December 2009 RO rating decision is not a prior final denial of service connection for fibromyalgia (as it was issued during the pendency of this appeal that is now understood to have encompassed the fibromyalgia issue all along).  The merits of the claim of entitlement to service connection for fibromyalgia are appropriately addressed by the Board at this time without the need for otherwise reopening the matter.

Finally, the Board notes that there has previously been some confusion with regard to the Veteran's appointment of representation in this matter.  The record now reflects that the Veteran revoked prior appointments and appointed The American Legion as his representative with the submission of a VA Form 21-22 in March 2014.  It appears that the new appointment may not yet have been documented in the claims-file at the time of the Board's prior June 2014 remand of this case.  The Board has now listed the currently appointed representative as the recognized representative in this case.

The issues of entitlement to increased ratings for left knee chondromalacia, degenerative arthritis of the left knee, and degenerative arthritis of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current fibromyalgia is reasonably shown to be a consequence of his service-connected disabilities.


CONCLUSION OF LAW

Service connection for fibromyalgia as secondary to the Veteran's service-connected disabilities is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, with regard to the issue of entitlement to service connection for fibromyalgia, the benefit sought is being granted by this decision and there is no reason to belabor the impact of the VCAA on this matter.  Any notice defect or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

First, the Board finds that the medical evidence of record adequately establishes that the Veteran has a current diagnosis of fibromyalgia.  As discussed below, a June 2015 VA medical opinion competently opines (upon reviewing the Veteran's VA medical records) that the Veteran's VA medical records establish the diagnosis of fibromyalgia, specifically citing a January 2009 VA rheumatology report of record.  The Board has reviewed the cited January 2009 VA rheumatology report and finds that it does indicate a diagnosis of fibromyalgia.  The Board recognizes that the RO's December 2009 rating decision denying service connection for fibromyalgia remarked that "[t]he diagnosis was not subsequently confirmed and current records do not show this condition on your computerized problem list."  The Board notes, however, that in the years that have followed that December 2009 decision the Veteran's VA medical records have come to include significant documentation of diagnosis and ongoing treatment for fibromyalgia.  The Board finds that the evidence of record establishes a current diagnosis of fibromyalgia, and that this criterion for an award of service connection for fibromyalgia is met.  The Board shall now turn its attention to consideration of whether the Veteran's fibromyalgia is causally linked to any established service-connected disability.

During the processing of the Board's June 2014 remand, the RO provided a VA medical examination to the Veteran in February 2015.  The report of this VA medical examination is of record.  However, the RO determined that the report and medical opinion presented in the February 2015 VA examination report were inadequate to address the pertinent medical questions featured in this matter, and the RO arranged for a new and more adequate VA medical opinion.  The Board finds that the resultant June 2015 VA medical opinion significantly supports finding that the Veteran is entitled to service connection for fibromyalgia.

The June 2015 VA medical opinion concludes:

It is my medical opinion that the Veteran's diagnosed fibromyalgia, which is the etiology for the symptoms he attributes to medications taken to treat his service-connected disabilities, is at least as likely as not (50 percent probability or greater) proximately due to or the result of the Veteran's service connected conditions.

The June 2015 VA medical opinion explains that "the Veteran has been diagnosed with the wholly separate disorder of fibromyalgia, caused by central sensitization, a physiologic response to his service connected [disabilities]."  The June 2015 VA medical opinion specifically identifies the Veteran's various service-connected diagnoses that have caused "central sensitization" medically resulting in the fibromyalgia, including citing the Veteran's service-connected disabilities of the left knee, right knee, low back, right ankle, right hip, left hip, right thumb.  The VA examiner also discusses the Veteran's service-connected adjustment disorder and additional service-connected pathology in connection with causation of the fibromyalgia.  The June 2015 VA medical opinion cites medical literature and discusses the medical principles informing its analysis, including with specific discussion of the medical criteria for diagnosing fibromyalgia and an explanation of the "etiology of fibromyalgia," including that "[t]hese abnormalities have been attributed to an underlying central sensitization .... denoting a state of enhanced, or amplified, neural processing within the central nervous system .... thought to protect an injured area ...."  The June 2015 VA medical opinion also presents information indicating, with citation to pertinent medical literature, that the symptom profile of fibromyalgia significantly overlaps/matches the Veteran's pertinent symptom complaints associated with the claim on appeal and his established service-connected disabilities generally (including various joint and non-joint pain, fatigue, constipation, headaches, sleeping difficulty, and disturbances of mood).

In addition, significantly, the June 2015 VA medical opinion also suggests that the use of prescription medications in the medical treatment of the Veteran's service-connected disabilities has contributed to the causation of the Veteran's fibromyalgia.  In this regard, the June 2015 VA medical opinion states: "The Veteran's fibromyalgia symptoms are not caused by his medications / medical therapy for his service connected disabilities alone [emphasis added]."  This phrasing suggests that prescription medications used to treat the Veteran's service-connected disabilities are not solely responsible for causing the Veteran's fibromyalgia, but may be contributing factors in such causation or aggravating factors.

In any event, the June 2015 VA medical opinion in unequivocal in concluding that the Veteran's fibromyalgia is a medical consequence of his service-connected disabilities.  The Board finds that the June 2015 medical opinion is competent probative evidence supporting the Veteran's claim.  The June 2015 medical opinion is informed by thorough familiarity with the Veteran's medical history as well as review of the pertinent contents of the claims-file, and cites to particular details of the Veteran's medical history and of pertinent medical principles to explain the conclusion that the Veteran's fibromyalgia is a medical consequence of his service-connected disabilities.  The June 2015 medical opinion is probative evidence that the Veteran's fibromyalgia is a medical consequence of his service-connected disabilities.  As there is otherwise no evidence directly contradicting this conclusion, nor any evidence contradicting the cited factual predicates upon which the conclusion is based, the Board finds that the June 2015 VA medical opinion persuasive.

Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has been diagnosed with fibromyalgia that is a medical consequence of his established service-connected disabilities.  The requirements for establishing service connection are met; service connection for fibromyalgia (as secondary to multiple service-connected disabilities) is warranted.

The Board views this grant of service connection as contemplating the full scope of the issue previously characterized as entitlement to service connection for residuals of prescription medication use.  This grant of service connection for fibromyalgia resolves that issue by virtue of establishing entitlement to service connection for the full scope of the symptoms associated with it: fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness.  In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5025, defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  The June 2015 VA medical opinion in this case clearly contemplates this array of symptoms (as the symptoms were presented to the VA examiner in the inquiry being addressed, and acknowledged in the opinion report), and states: "the Veteran's diagnosed fibromyalgia ... is the etiology for the symptoms he attributes to medications taken to treat his service-connected disabilities."  On this basis, the Board concludes that the full set of symptoms for consideration with this issue are contemplated in the grant of service connection for fibromyalgia, and no aspect of the service connection issue remains unresolved or pending.


ORDER

Service connection for fibromyalgia (manifested by fatigue, constipation, headaches, sleeping difficulty, irritability, and jumpiness) is granted.



REMAND

As discussed above, the Board has determined that the Veteran is entitled to service connection for fibromyalgia.  During the processing of the Board's grant of service connection for fibromyalgia, the RO shall undertake the downstream issue of assigning the initial disability rating(s) for the newly service-connected fibromyalgia.  The Board finds that the forthcoming development associated with identifying the manifestations and evaluating the severity of the Veteran's fibromyalgia is, in this case, intertwined with the need for development of the evidence associated with the Veteran's claims for increased disability ratings for his service-connected disabilities of the knees.

The forthcoming initial disability rating determination for the Veteran's newly service-connected fibromyalgia shall involve consideration of Diagnostic Code 5025, fibromyalgia (fibrositis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

The Board finds that the recent developments in this case have revealed the potential significance of the Veteran's newly service-connected fibromyalgia to understanding and evaluating the Veteran's symptomatology of the left and right knees pertinent to the rating issues on appeal.  The Court's September 2013 memorandum decision directed attention to concerns regarding the need for a rating determination to account for the Veteran's lay descriptions of his experience of functional impairment implicating "'the ability ... to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance,' taking into account such factors as pain, weakness, fatigue, and lack of coordination.  38 C.F.R. §§ 4.40, 4.45 (2013)."

Following the directives of the Board's June 2014 remand of the claims of entitlement to increased disability ratings for the Veteran's disabilities of the left and right knees, the RO provided the Veteran with a VA examination for compensation rating purposes in December 2014.  The purpose of the VA examination was, in part, to help to account for the Veteran's additional functional impairment associated with his knee disabilities in the context of the conditions and activities of daily living, including during flare-ups, beyond what had been specifically observed during clinical examinations and testing.  

The Board notes that the resulting December 2014 VA examination found that there was no functional impact associated with flare-ups, with the author remarking that the Veteran "relates that he has pain in the knees every day after walking on them for more than one hour.  Hence this is not a flare."  The December 2014 VA examiner noted functional loss associated with weakened movement (right knee) and pain on movement (left knee), but found no limitation of motion in either knee under any circumstances.  The December 2014 VA examination report noted that pain and weakness "could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time," but finds that there would be "[n]o additional ROM [range of motion] loss.  Veteran relates that [] ROM is not affected by repetitive action, but the pain certainly increases."  The December 2014 VA examiner noted some diminished strength in the right knee, and noted that the Veteran constantly relies upon the use of a cane to ambulate and has some limitations in the extents to which he can lift, walk, sit, and stand over durations of time.  The Board observes that some of the descriptions of the symptomatology and nature of the Veteran's knee disabilities are not entirely consistent with prior indications of record.

In light of the developments following the December 2014 VA examination report, with the Veteran now having a newly established additional diagnosis of fibromyalgia as part of his service-connected disability picture, it appears that some of the confusion and conflicting indications in evaluating the Veteran's service-connected knee symptoms may now be better resolved through consideration of the more complete set of pertinent diagnoses (accounting for the manifestations of the newly service-connected fibromyalgia).

Significantly, the June 2015 VA medical opinion concerning the nature of the etiology of the Veteran's fibromyalgia reflects, consistent with other evidence of record, that the Veteran's now service-connected fibromyalgia manifests in symptomatology, including joint pain, that is intertwined with or overlaps the symptomatology and impairment the Veteran and the Court have directed attention to in connection with the claims on appeal seeking increased ratings for his service-connected knee disabilities.  The June 2015 VA medical opinion discussing the Veteran's fibromyalgia suggests that a VA examination evaluating the Veteran's fibromyalgia for compensation and pension purposes "may be needed" in this case, and the Board finds that any such development illuminating the nature and severity of the Veteran's multifactorial joint pain symptoms (including his knee symptoms) will be evidence pertinent to the matter of determining the appropriate disability ratings for assignment for the left and right knee disabilities on appeal.

The RO shall now have the opportunity to rate the Veteran's service-connected left knee and right knee disabilities in conjunction with the newly service-connected fibromyalgia, and these matters appear to be intertwined to the extent that the functional impairment of the Veteran's knees appears to be attributable to both orthopedic knee disabilities as well as the fibromyalgia.  Development in the assignment of an initial disability rating for fibromyalgia is likely to inform the matter of identifying and distinguishing the manifestations (including functional impairment) of the knee diagnoses featured in this appeal.  Some of the functional impairment that was a matter of focus in the September 2013 Court memorandum decision may be contemplated by the rating to be assigned for fibromyalgia with the new consideration of Diagnostic Code 5025.

The Court has held that two issues are "inextricably  intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, the pending development and rating determination concerning the nature and severity of the manifestations of the Veteran's newly service-connected fibromyalgia is expected to be pertinent to the final review of the disability ratings to be assigned for the Veteran's disabilities of the knees.  Accordingly, the Board shall defer final appellate review of the knee rating issues until the pertinent development and determinations concerning the Veteran's newly service-connected fibromyalgia have been completed.

To any extent that the Veteran's description of symptoms manifesting in functional impairment associated with his knees is not contemplated by the forthcoming initial disability rating assignment for fibromyalgia, the Board notes that appellate review of the knee rating issues must reasonably account for additional functional limitation of motion on use associated with flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An "exact" expression of the Veteran's range of motion during unobserved exacerbations may not be necessary; a determination as to whether the Veteran's testimony is reasonably compatible and consistent with the medically observable details of his knee disabilities may be highly helpful to accomplishing an adequately informed final appellate review of this matter.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record leaves doubt as to whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development"); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (lay persons are generally competent to provide evidence on observable symptoms).  After completion of the initial rating assignment for the newly service-connected fibromyalgia, the RO should complete any development necessary (to include obtaining a new VA medical opinion, if indicated) to adequately inform a determination as to whether the Veteran's described functional loss in either knee approximates the level of disability contemplated for a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should complete all necessary development and complete the initial disability rating assignment determination for the Veteran's newly service-connected fibromyalgia (this initial rating determination is inextricably intertwined with the knee rating issues currently in appellate status).

2.  Following completion of the above, resolution of all inextricably intertwined issues, and any other development indicated, the AOJ should then review the record and readjudicate the knee rating issues on appeal.  The AOJ's readjudication of the knee rating issues should consider and address the extent to which the Veteran's descriptions of lay observable functional impairment of his knees may or may not be contemplated by the rating(s) assigned for the newly service-connected fibromyalgia.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


